DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendments on 01/14/2022 have been entered.

Response to Arguments
	Applicant’s arguments regarding the newly added claims 1 and 10 limitation which states “the focal-power reflecting face of the reflecting-mirror group is configured to fold and converge at least part of incident light ray and reflect to a first light entering face of the imaging prism” is moot in view of new ground(s) of rejection, as necessitated by amendment.
	Applicant’s arguments on pages 8-9, filed on 01/14/2022 have been fully considered and are not persuasive.
	Applicant is arguing against using the first and seventh embodiments of Yamazaki et al. (US 7,019,909).  Examiner respectfully disagrees.  Applicant has misunderstood, the obviousness is over the sixth embodiment of Yamazaki.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. US 7,019,909, previously cited, in view of Inoguchi US 6,853,356.
Regarding claim 1, Yamazaki teaches 
	an optical system, wherein the optical system (as shown in figure 31) comprises a
reflecting-mirror group (reflective mirror member 81-b) having a focal-power reflecting face (column 29, lines 54-60 teaches reflective member 81-b has optical power) and a free-form-surface-prism group (prism with surface S10), and the free-form-surface-prism group (prism with surface S10, column 61, lines 20-25 all surfaces constituting surfaces of the first and second optical systems 81 and 82 are rotation asymmetrical surfaces) comprises an imaging prism (optical element 81-a);
	the first light entering face (S5, S7)  is configured to transmit at least part of the incident light ray to a second light entering face (S2, S4, S8) of the imaging prism (81-a);
	the second light entering face (S2, S4, S8) is configured to reflect at least part of light ray from the first light entering face (S5, S7) to a third light entering face (S3, S9) of the imaging prism (81-a);

	an intermediate imaging plane (column 9, lines 46-51, the intermediate image is formed between the surface C and surface A of figure 3; column 5, lines 64-67 and column 7, lines 10-15) is formed in an optical path before the third light entering face (S3, S9).
	Yamazaki does not specifically teach the focal-power reflecting face of the reflecting-mirror group is configured to fold and converge at least part of incident light ray and reflect to a first light entering face of the imaging prism.
	Inoguchi an optical system (figure 1), wherein the focal-power reflecting face of the reflecting-mirror group (mirror 2) is configured to fold (reflects in an angle the image light ray of LCD 3 as shown in figure 1) and converge at least part of incident light ray (column 9, lines 30-40 states the intermediate image is formed between the surface S7 which is at least the first optical surface from the display surface Si and the surface S2 which is the first optical surface from the exit pupil. note: this means that it is converging) and reflect to a first light entering face (S6) of the imaging prism (optical element 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the system of Yamazaki with the focal-power reflecting face of the reflecting-mirror group is configured to fold and converge at least part of incident light ray and reflect to a first light entering face of the imaging prism of Inoguchi for the purpose of forming the intermediate image and restrain the occurrence of more than necessary aberrations and preventing the thickness of the optical element from being to great (column 9, lines 49-55).
Regarding claim 6, Yamazaki in view of Inoguchi teaches the invention as set forth above and 
Yamazaki further teaches the optical system (as shown in figure 31), wherein a curvature in a horizontal direction and a curvature in a vertical direction of the third light entering face (S3, S9) are different (as shown in figure 31; column 60, line 65 to column 62, lines 16).
Regarding claim 9, Yamazaki in view of Inoguchi teaches the invention as set forth above and 
Yamazaki further teaches the optical system (as shown in figures 31 and 3), wherein a first projection in a horizontal direction of at least part of the incident light ray along a horizontal edge view field from a human eye (ray where the exit pupil S is located in figure 3) to the intermediate imaging plane (column 9, lines 46-51, the intermediate image is formed between the surface C and surface A of figure 3; column 5, lines 64- 67 and column 7, lines 10-15) and a second projection in the horizontal direction of at least part of the incident light ray along a horizontal central view field do not intersect (column 9, lines 46-51, the intermediate image is formed between the surface C and surface A of figure 3; column 5, lines 64- 67 and column 7, lines 10-15; the exit pupil S ray is between the surface B and A so they do not intersect).
Regarding claim 10, Yamazaki teaches 
	a head-mounted displaying device (column 4, lines 26-35 teaches head-mounted display (HMD)), wherein the head-mounted displaying device comprises an optical system and a displaying system (column 4, lines 26-35 screen and as shown in figure 31), wherein
the optical system (as shown in figure 31) comprises,
	a reflecting-mirror group (reflective mirror member 81-b) having a focal-power reflecting face (column 29, lines 54-60 teaches reflective member 81-b has optical power) and a free-form-

	the first light entering face (S5, S7) is configured to transmit at least part of the incident light ray to a second light entering face (S2, S4, S8) of the imaging prism (81-a);
	the second light entering face (S2, S4, S8) is configured to reflect at least part of light ray from the first light entering face (S5, S7) to a third light entering face (S3, S9) of the imaging prism (81-a);
	the third light entering face (S3, S9) is configured to reflect at least part of light ray from the second light entering face (S2, S4, S8) to a light exiting face (S3; column 62, lines 5-16) of the imaging prism (81-a); and
	an intermediate imaging plane (column 9, lines 46-51, the intermediate image is formed between the surface C and surface A of figure 3; column 5, lines 64-67 and column 7, lines 10-15) is formed in an optical path before the third light entering face (S3, S9); and the displaying system (image display surface S1) is configured to generate the incident light ray (as shown in figure 31).
	Yamazaki does not specifically teach the focal-power reflecting face of the reflecting-mirror group is configured fold and converge at least part of incident light ray and reflect to a first light entering face of the imaging prism.
	Inoguchi teaches a device (figure 1), wherein the focal-power reflecting face of the reflecting-mirror group (mirror 2) is configured fold (reflects in an angle the image light ray of LCD 3 as shown in figure 1) and converge at least part of incident light ray (column 9, lines 30-
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Yamazaki with the focal-power reflecting face of the reflecting-mirror group is configured fold and converge at least part of incident light ray and reflect to a first light entering face of the imaging prism of Inoguchi for the purpose of forming the intermediate image and restrain the occurrence of more than necessary aberrations and preventing the thickness of the optical element from being to great (column 9, lines 49-55).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. US 7,019,909 (hereinafter Yamazaki), previously cited, in view of Inoguchi US 6,853,356 as applied to claim 1 above, and further in view of Haddick et al. US 2019/0041642, previously cited, and Liu et al. US 2014/0347572, previously cited.
Regarding claim 2, Yamazaki in view of Inoguchi teaches the invention as set forth above but is silent regarding the reflecting-mirror group comprises a first polarized-reflection prism and a second polarized-reflection prism adhesively bonded to the first polarized-reflection prism, and the first polarized-reflection prism comprises a polarized-reflection face and a first focal-power reflecting face; the incident light ray enters the first polarized-reflection prism via a light entering face of the first polarized-reflection prism; at least part of the incident light ray is reflected by the polarized-reflection face to the first focal-power reflecting face of the first polarized-reflection prism; and at least part of the incident light ray from the first focal-power 
Haddick teaches the optical system (as shown in figure 71), 
wherein the reflecting-mirror group (figure 71; paragraph [0462] teaches as shown in figure 71 can comprise a reflective polarizer 7124 with a polarization sensitive coating, a printed wiregrid polarizer or a molded wiregrid pattern that is then metalized.) comprises a first polarized-reflection prism (upper prism 7122) and a second polarized-reflection prism (lower prism 7123) adhesively bonded (paragraph [0462] teaches adhesive) to the first polarized-reflection prism (7122),
 and the first polarized-reflection prism (7122) comprises a polarized-reflection face (reflective polarizer 7124) and a first reflecting face (reflective image source 6810); 
the incident light ray (rays as shown in figure 71) enters the first polarized-reflection prism (7122) via a light entering face (surface below 6810) of the first polarized-reflection prism (7122); 
at least part of the incident light ray (rays as shown in figure 71) is reflected by the polarized-reflection face (7124) to the first reflecting face (6810) of the first polarized-reflection prism (7122); and 
at least part of the incident light ray (rays as shown in figure 71) from the first focal-power reflecting face (7122) is reflected by the first reflecting face (6810), is transmitted via the second polarized-reflection prism (7123) and then exits (rays exits 7123 as shown in figure 71; paragraph [0461] and [0462]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical system of Yamazaki and Inoguchi, to use the 
	Yamazaki in view of Inoguchi in further view of Haddick is silent regarding a focal-power reflecting face.
Liu teaches the optical system (figure 6), comprising a focal-power reflecting face (paragraph [0059] teaches curved reflector may be a mangine mirror).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical system of Yamazaki in view of Haddick, to use a focal-power reflecting face as taught by Liu, for the purpose of providing the feature of focusing illumination (paragraph [0066]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. US 7,019,909 (hereinafter Yamazaki), previously cited, in view of Inoguchi US 6,853,356 as applied to claim 1 above, and further in view of Liu et al. US 2014/0347572, previously cited.
Regarding claim 3, Yamazaki in view of Inoguchi teaches the optical system (as shown in figure 31), wherein the reflecting-mirror group (reflective mirror member 81-b) comprises a curved-surface reflecting mirror having a second focal-power reflecting face (81-b; column 29, lines 54-60 teaches reflective member 81-b has optical power).
Yamazaki in view of Inoguchi is silent regarding a curved-surface reflecting mirror.
Liu teaches the optical system (figure 6), comprising a curved-surface reflecting mirror (paragraph [0059] teaches curved reflector).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical system of Yamazaki and Inoguchi, to use a curved-surface reflecting mirror as taught by Liu, for the purpose of providing the feature of focusing illumination (paragraph [0066]).

Claims 4, 5, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. US 7,019,909, previously cited, in view of Inoguchi US 6,853,356 as applied to claims 1 and 10 above, and further in view of Inoguchi et al. US 2002/0036831 (hereinafter Inoguchi’831), previously cited.
Regarding claim 4, Yamazaki in view of Inoguchi teaches the invention as set forth
above but is silent regarding a projection lens group.
	Inoguchi’831 teaches the optical system (figure 8), wherein the optical system (as shown in figure 8) further comprises a projection-lens group (optical element 2) formed by at least one lens (2); and at least part of the incident light ray (rays as shown in figure 8) that has been 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical system of Yamazaki in view of Inoguchi, to use a projection lens group as taught by Inoguchi’831, for the purpose of guiding light rays to the observer’s eye to allow the user to observe a enlarge view of the image (paragraph [0059]).
Regarding claim 5, Yamazaki in view of Inoguchi teaches the invention as set forth above and Yamazaki further teaches the optical system (as shown in figure 31), wherein the intermediate imaging plane (column 9, lines 46-51, teaches the intermediate image is formed between the surface C and surface A of figure 3; column 5, lines 64-67 and column 7, lines 10-15) is generated in an optical path between the projection-lens group (2 due to combination with Inoguchi) and the imaging prism (81-a).
Regarding claim 11, Yamazaki in view of Inoguchi teaches the invention as set forth above but is silent regarding an illuminating assembly.
Inoguchi’831 teaches the head-mounted displaying device (figures 8 and 9; paragraph [0002] teaches head mounted displays), wherein the displaying system comprises a first display, and the first display is arranged on one side of the reflecting-mirror group; or, the displaying system comprises a second display (LCD 5) and an illuminating assembly (paragraph [0118] teaches S17 being the light emitting surface of the light source means 3), and the illuminating assembly (3)and the second display (5) are arranged on two sides of the reflecting-mirror group (2, P1 and P2), respectively; and light that exits from the illuminating assembly (3) is transmitted 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical system of Yamazaki and Inoguchi, to use an illuminating assembly as taught by Inoguchi’831, for the purpose of guiding light rays to the observer’s eye to allow the user to observe a enlarge view of the image (paragraph [0059]).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. US 7,019,909, previously cited, in view of Inoguchi US 6,853,356 as applied to claim 1 above, and further in view of Togino et al. US 6,396,639, previously cited.
Regarding claim 7, Yamazaki in view of Inoguchi teaches the invention as set forth above but is silent regarding a compensating prism adhesively bonded to the imaging prism; the compensating prism is configured to receive an ambient light ray, and transmit at least part of the ambient light ray to the third light entering face of the imaging prism; and at least part of the ambient light ray from the third light entering face exits via the light exiting face of the imaging prism.
Togino teaches the optical system (figure 26), wherein the optical system further comprises a compensating prism (optical element 220) adhesively bonded (column 13, lines 15-26 teaches optical members are cemented together with  an adhesive having a refractive index equal to the optical members) to the imaging prism (prism optical systems 210); the compensating prism (220) is configured to receive an ambient light ray (outside world image), and transmit at least part of the ambient light ray (outside world image) to the third light entering face (surface 212) of the imaging prism (210); and at least part of the ambient light ray (outside 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical system of Yamazaki and Inoguchi, to use a compensating prism adhesively bonded to the imaging prism; the compensating prism is configured to receive an ambient light ray, and transmit at least part of the ambient light ray to the third light entering face of the imaging prism; and at least part of the ambient light ray from the third light entering face exits via the light exiting face of the imaging prism as taught by Togino, for the purpose of ignoring the optical power produced at the cemented surface into to provide a consistent optical power in order to have a high quality image (column, 13, lines 10-38).
Regarding claim 8, Yamazaki in view of Inoguchi and Togino teaches the invention as set forth above and Togino further teaches the optical system (figure 26), wherein the second light entering face (211) and the third light entering face (212) are two opposite faces of the imaging prism (210); and the compensating prism (220) is adhesively bonded to the third light entering face (column 13, lines 15-26 teaches optical members are cemented together with  an adhesive having a refractive index equal to the optical members).  The reason for combining is the same as above in claim 7.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. US 7,019,909, previously cited, in view of Inoguchi US 6,853,356 and Togino et al. US 6,396,639, previously cited, as applied to claims 7 and 8 above, and further in view of Inoguchi et al. US 2002/0036831 (hereinafter Inoguchi’831), previously cited.
Regarding claim 12, Yamazaki in view of Inoguchi and Togino teaches the invention as set forth above but is silent regarding illuminating assembly.
Inoguchi’831 teaches smart glasses, wherein the smart glasses (paragraph [0002] teaches head-mounted displays) comprise an optical system and a displaying system (as shown in figures 8 and 9), wherein the optical system is the optical system (as shown in figures 8 and 9); the displaying system is configured to generate the incident light ray (light rays as shown in figures 8 and 9); the displaying system comprises a first display, and the first display is arranged on one side of the reflecting-mirror group; or, the displaying system comprises a second display (LCD 5) and an illuminating assembly (paragraph [0118] teaches S17 being the light emitting surface of the light source means 2), and the illuminating assembly (2) and the second display (5) are arranged on two sides of the reflecting-mirror group (2, P1 and P2), respectively; and light that exits from the illuminating assembly (3) is transmitted via the reflecting-mirror group (2, P1 and P2) and then illuminates the second display (5) to lighten the second display (5; paragraphs [0118] and [0115]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical system of Yamazaki in view of Togino and Inoguchi, to use an illuminating assembly as taught by Inoguchi’831, for the purpose of guiding light rays to the observer’s eye to allow the user to observe a enlarge view of the image (paragraph [0059]).
Regarding claim 13, Yamazaki in view of Inoguchi and Togino teaches the invention as set forth above but is silent regarding illuminating assembly.
Inoguchi’831 teaches smart glasses, wherein the smart glasses (paragraph [0002] teaches head-mounted displays) comprise an optical system and a displaying system (as shown in figures 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical system of Yamazaki in view of Inoguchi and Togino, to use an illuminating assembly as taught by Inoguchi’831, for the purpose of guiding light rays to the observer’s eye to allow the user to observe a enlarge view of the image (paragraph [0059]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY A DUONG/Examiner, Art Unit 2872                                                                                                                                                                                                        
/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        2/8/22